IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00025-CR

GLEN DAVIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. 22622-CR

                                           and

                                 No. 10-13-00154-CR

                                IN RE GLEN DAVIS
                                  ______________

                                Original Proceeding


                           MEMORANDUM OPINION


      We affirmed Glen Davis’s conviction on December 20, 2012, and the Court of

Criminal Appeals refused his petition for discretionary review on March 27, 2013. See Davis
v. State, No. 10-12-00025-CR, 2012 Tex. App. LEXIS 10578 (Tex. App.—Waco, Dec. 20, 2012,

pet. ref’d) (not designated for publication). In an attempt to obtain a free copy of the

complete reporter’s record of his underlying criminal trial and conviction, Davis filed a

motion with this Court on April 1, 2013. In that motion, he asked this Court ‚to order the

District Court Clerk…to provide the defendant with a ‘complete’ copy of the court trial

transcripts….‛ We denied the motion on April 18, 2013, and Davis filed a motion for

rehearing on April 25, 2013. On reconsideration, we must first address the jurisdictional

issues raised by Davis’s request.

                                    CONSIDERED AS A MOTION

        As a motion presented from the original appeal, our plenary power has long

expired, and we have no jurisdiction to consider Davis’s ‚Defendants Pro-Se Motion for a

Court Ordered Copy of Trial Transcripts‛ requesting this Court to order the trial court clerk

to provide Davis with a free copy of his trial ‚transcript.‛ See TEX R. APP. P. 19.1. Likewise,

we have no jurisdiction of Davis’s motion for rehearing. Id.

        Accordingly, our order issued on April 18, 2013 is withdrawn. And as a motion,

Davis’s ‚Defendants Pro-Se Motion for a Court Ordered Copy of Trial Transcripts‛ and his

motion for rehearing would, therefore, have to be dismissed for want of jurisdiction.

                       CONSIDERED AS A PETITION FOR WRIT OF MANDAMUS

        However, after careful consideration of this acknowledgement of the procedural

posture of this proceeding and the relief requested, we have determined that the motion is

more appropriately characterized as a petition for writ of mandamus. We have jurisdiction

Davis v. State and In re Davis                                                          Page 2
of a trial court clerk for purposes of issuing a writ of mandamus only when necessary to

enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a) (West 2004). In Davis’s motion

for rehearing, he expressly states, ‚Glen Davis will be filing an 11.07 WHC shortly with the

C.O.C.A. in Austin and then his 22.54 in the Feral Courts. Both of which he needs his trial

records to attempt to successfully defend himself pro-se.‛ (Sic). By his express averments,

Davis does not need the records sought to invoke this Court’s jurisdiction. In fact, he has

expressly stated that he needs these records for use in courts other than this one.

Accordingly, ordering the clerk to provide the records sought is not for the purpose of

protecting this Court’s jurisdiction.

        We do not have jurisdiction to compel the district court clerk to provide the records

sought. Therefore, the petition for writ of mandamus is dismissed.1




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order withdrawn
Petition dismissed
Opinion issued and filed May 9, 2013
OT06




1 We direct the appellate court clerk to move Davis’s original motion, motion for rehearing and all other
letters, orders, and additions filed in Davis v. State, 10-12-00025-CR to a new mandamus proceeding
styled In re Davis.

Davis v. State and In re Davis                                                                    Page 3